IN THE SUPREME COURT, STATE OF WYOMING

                                           2015 WY 12

                                                           OCTOBER TERM, A.D. 2014

                                                                    January 21, 2015

WILLIAM S. HANSULD and TIA J.
HANSULD,

Appellants
(Plaintiffs),

v.                                                       S-14-0128

LARIAT DIESEL CORPORATION and
MARVIN PIEL,

Appellees
(Defendants).


                       Appeal from the District Court of Natrona County
                          The Honorable Catherine E. Wilking, Judge


Representing Appellants:
      Larry W. Harrington of the Harrington Law Firm, P.C., Casper, Wyoming.

Representing Appellees:
      Thomas M. Hogan, Casper, Wyoming.


Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers
are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming
82002, of typographical or other formal errors so correction may be made before final publication in the
permanent volume.
KITE, Justice.

[¶1] The district court determined the location of an implied access easement for Lariat
Diesel Corporation and Marvin Piel (hereinafter referred to collectively as “Lariat”)
across property belonging to William S. and Tia J. Hansuld. The Hansulds assert the
district court applied the wrong rule of law in determining the location of the easement
and its decision was not supported by the evidence presented at trial. While we agree that
the district court’s legal analysis was incorrect in some respects, we conclude that its
ultimate decision was correct and affirm.

                                        ISSUES

[¶2]   The issues we must address in this appeal are:

      1.     Did the district court err by refusing to rule that Lariat did not prove the
elements of an implied easement and, therefore, was not entitled to an easement at all?

       2.    Did the district court apply the wrong rule of law to locate the easement?

      3.    Was the district court’s decision as to the location of Lariat’s implied
easement unsupported by the record or erroneous as a matter of law?

                                        FACTS

[¶3] The properties at issue in this case are commercial properties that were, at one
time, commonly owned by Chapin and Ratcliff, LLC (the LLC). Lariat purchased part of
the property in 1995 when it took over a diesel truck sales and service business that had
been operating on the property. The truck business had historically used the adjoining
property for access, and the LLC and Lariat agreed that the arrangement should continue.
Hansuld v. Lariat Diesel Corp., 2003 WY 165, ¶¶ 4-6, 81 P.3d 215, 217 (Wyo. 2003)
(Hansuld I).

[¶4] In 1996, the LLC sold the property adjacent to Lariat’s to Gary Petley. Prior to the
closing on that transaction, the LLC, Lariat and Mr. Petley met to discuss exchanging
easements, specifically an access easement for Lariat across Petley’s property and a
sewer easement for Petley across Lariat’s property. Hansuld I, ¶¶ 6-7, 81 P.3d at 217.
The LLC signed the Access Agreement in favor of Lariat, and Lariat signed a sewer
easement. The Access Agreement granted Lariat an easement over the southerly 100 feet
of Petley’s property. Unfortunately, the Access Agreement was not recorded until after
the warranty deed from the LLC to Petley so the agreement was outside the chain of title.
Id., ¶ 8, 81 P.3d at 217. Nevertheless, Lariat continued to use the adjoining property for
access and, although the property had different owners over the years, there were no
problems until the Hansulds acquired it in 2001.

                                            1
[¶5] The Hansulds’ predecessors operated businesses involving the sale of various
types of vehicles. Similarly, the Hansulds operate a low volume used car business and an
electrical contractor business on their property. Immediately after purchasing it, the
Hansulds notified Lariat that it could no longer use their property for access and
constructed a fence along the property line. The conflicts between the parties grew and
litigation ensued. Hansuld I, ¶ 10, 81 P.3d at 217.

[¶6] The present matter is the third appeal of the parties’ various claims to this Court.
In Hansuld I, we ruled that Lariat had an implied easement for access across the
Hansulds’ property, including a portion that had been part of the highway right-of-way
and abandoned to the adjacent property owners in 2001. In Hansuld v. Lariat Diesel
Corp., 2010 WY 160, 245 P.3d 293 (Wyo. 2010) (Hansuld II), we ruled, among other
things, that Lariat was entitled to a judicial determination as to the specific location of its
implied access easement, and remanded for appropriate proceedings.

[¶7] On remand, the district court conducted a bench trial to establish the location of
the easement.1 The court had before it a set of stipulated documents which included the
original ineffective Access Agreement. In addition, the parties presented lay and expert
testimony concerning the path of trucks traversing the Hansulds’ property to enter or exit
Lariat’s diesel truck business. The district court applied the law of floating easements to
determine the location of Lariat’s implied access easement and accepted one of Lariat’s
proposed locations with some modification. After the district court entered judgment, the
Hansulds appealed.

                                   STANDARD OF REVIEW

[¶8] We apply the following standard to review a district court’s decision after a bench
trial:

                “The factual findings of a judge are not entitled to the limited
                review afforded a jury verdict. While the findings are
                presumptively correct, the appellate court may examine all of
                the properly admissible evidence in the record. Due regard is
                given to the opportunity of the trial judge to assess the
                credibility of the witnesses, and our review does not entail re-
                weighing disputed evidence. Findings of fact will not be set
                aside unless they are clearly erroneous. A finding is clearly
                erroneous when, although there is evidence to support it, the
1
  The district court also ruled on several other items presented by the parties, including location of an
implied water line easement, competing claims for parking lot and sewer maintenance, and various
requests for damages and injunctive relief. The only ruling challenged on appeal is the district court’s
location of Lariat’s access easement.


                                                   2
             reviewing court on the entire evidence is left with the definite
             and firm conviction that a mistake has been committed.”

             With regard to the trial court’s findings of fact,

             “we assume that the evidence of the prevailing party below is
             true and give that party every reasonable inference that can
             fairly and reasonably be drawn from it. We do not substitute
             ourselves for the trial court as a finder of facts; instead, we
             defer to those findings unless they are unsupported by the
             record or erroneous as a matter of law.”

             The district court’s conclusions of law, however, are subject
             to our de novo standard of review.

Morris v. CMS Oil & Gas Co., 2010 WY 37, ¶ 12, 227 P.3d 325, 330 (Wyo. 2010),
quoting, Lieberman v. Mossbrook, 2009 WY 65, ¶ 40, 208 P.3d 1296, 1308 (Wyo. 2009)
(citations omitted). See also Windsor Energy Group, LLC v. Noble Energy, Inc., 2014
WY 96, ¶ 9, 330 P.3d 285, 288 (Wyo. 2014).

                                     DISCUSSION

      1. Existence of Implied Easement

[¶9] The Hansulds argue that Lariat did not meet its burden of proving that an implied
easement existed at all. As we stated in our prior Hansuld decisions:

             The elements which must be satisfied in order to establish an
             implied easement are: (1) common ownership followed by a
             conveyance separating the unified ownership; (2) before
             severance, the common owner used part of the property for
             the benefit of the other part, a use that was apparent, obvious,
             and continuous; and (3) the claimed easement is necessary
             and beneficial to the enjoyment of the parcel previously
             benefitted.

Hansuld I, ¶ 15, 81 P.3d at 218 (citations omitted). The Hansulds maintain that Lariat
did not prove the second and third elements of implied easements.

[¶10] The existence of an implied easement in favor of Lariat over the Hansulds’
property has been extensively litigated. In Hansuld I, we affirmed the district court’s
determination that Lariat was entitled to an implied easement, and in Hansuld II we ruled



                                             3
that Lariat was entitled to a judicial determination of the exact location of the implied
easement.

[¶11] The law of the case doctrine states that a court’s final decision at one stage of a
proceeding is binding in the successive stages of litigation. Lieberman , ¶ 28, 208 P.3d at
1305. “Ordinarily, the law of the case doctrine requires a trial court to adhere to its own
prior rulings, the rulings of an appellate court, or another judge’s rulings in the case or a
closely related case.” Id., citing Triton Coal Co. v. Husman, Inc., 846 P.2d 664, 667–68
(Wyo. 1993). Given the history of the case at bar, the law of the case is that an implied
easement exists, and we expressly decline the Hansulds’ request to reconsider the merits
of that question.

       2. Legal Standard

[¶12] The Hansulds claim the district court applied the wrong legal standard when it
located Lariat’s access easement. In particular, the Hansulds take issue with the district
court’s reference to “floating easements,” believing the district court wrongly applied the
principles relevant to express easements rather than implied easements. The district
court’s decision letter stated:

                     In accordance with the Wyoming Supreme Court’s
              decision in Hansuld II, ¶ 23, 245 P.3d at 301, Lariat requests
              a declaratory judgment legally describing its implied access
              easement across the Hansulds’ property. Because Lariat did
              not timely file its “Access Agreement,” no document clearly
              states the location and dimensions of its easement, and
              therefore, it is best characterized as a floating easement. See,
              Brumbaugh v. Mikelson Land Co., 2008 WY 66, ¶ 21, 185
              P.3d 695, 702-03 (Wyo. 2008) (citing Edgcomb v. Lower
              Valley Power and Light, Inc., 922 P.2d 850, 855 (Wyo.
              1996)). “When a floating easement is created, ‘[t]he parties
              are presumed to have intended an easement that is reasonably
              convenient or necessary under the circumstances.’”
              Brumbaugh, ¶ 21, 185 P.3d at 703. The primary goal is to
              determine the intention of the parties. Any oral or written
              collateral agreements are the best evidence of the parties’
              intent. If there is no agreement or if it is insufficient, a court
              is to consider the “purpose of the easement, the geographic
              relationship between the dominant and the servient estates,
              the use of each of the estates, a comparison of the benefit to
              the dominant owner to the burden of the servient holder, and
              the actual use of the servient property by the dominant owner,
              if any.” Id.


                                              4
[¶13] A floating easement is an “‘easement for [a] right-of-way which, when created, is
not limited to any specific area on [the] servient tenement.’” Edgcomb, 922 P.2d at 855,
quoting Black’s Law Dictionary 640 (6th ed. 1990). Thus, a floating easement is created
when an easement is expressly granted by the servient property owner but not precisely
located in the grant.2 For example, in Brumbaugh and Edgcomb, easements for utilities
had been expressly created but the location and scope of the easements were not
delineated in the relevant documents. Brumbaugh, ¶¶ 19-21, 185 P.3d at 702; Edgcomb,
922 P.2d at 852-54. Unlike a floating easement which rests upon an express, though
vague, grant, an implied easement arises from a legal fiction which creates a right based
upon the inferred intention of the parties to the conveyance. Gray v. Norwest Bank
Wyoming, N.A., 984 P.2d 1088, 1091-92 (Wyo. 1999).

[¶14] Given Lariat had an implied easement, the Hansulds challenge the district court’s
use of the law of floating easements to choose a route that is reasonably convenient or
necessary for Lariat’s business. Although their argument is somewhat difficult to
understand, they apparently maintain that in order to correctly apply the law of implied
easements the district court should have relied only upon the evidence of the common
owner’s use of burdened property at the time of severance in establishing the location of
the easement.


2
   As we recognized in Brumbaugh, ¶ 21, n.2, 185 P.3d at 702, n.2, Wyo. Stat. Ann. § 34-1-141 now
prohibits the creation of perpetual floating easements. Section 34-1-141 states:

       (a) Except as provided in subsection (c) of this section, easements across land executed
       and recorded after the effective date of this act which do not specifically describe the
       location of the easement are null and void and of no force and effect.

       (b) Except as provided in subsection (c) of this section, agreements entered into after the
       effective date of this act which grant the right to locate an easement at a later date and
       which do not specifically describe the location of the easement are null and void.

       (c) For purposes of this section an easement or agreement which does not specifically
       describe the location of the easement or which grants a right to locate an easement at a
       later date shall be valid for a period of one (1) year from the date of execution of the
       easement or agreement. If the specific description is not recorded within one (1) year then
       the easement or agreement shall be of no further force and effect.

       (d) For purposes of this section the specific description required in an easement shall be
       sufficient to locate the easement and is not limited to a survey.

       (e) For purposes of this section options to obtain easements at a later date shall not be
       considered easements or agreements pursuant to subsections (b) and (c) of this section
       and shall be for a period not to exceed seven (7) years.




                                                   5
[¶15] A comparison of the law of implied and floating easements demonstrates that the
lynchpin of establishing and locating both types of easements is the intent of the parties.
Compare Brumbaugh and Hansuld I, supra. What the Hansulds fail to realize is that the
factors considered in establishing the parties’ intent with regard to location of both
floating and implied easements include the use of the easement by the dominant owner.
Brumbaugh, ¶ 21, 185 P.3d at 703; Hansuld I, ¶ 15, 81 P.3d at 218. In the floating
easement analysis, the court considers the actual use of the servient property by the
dominant owner; in the implied easement analysis, the court considers whether the
common owner used part of the property for the benefit of the other part. Id. Although
the district court may have incorrectly recited the law pertaining to floating easements, its
analysis was directed at determining the intent of the common owner, and contrary to the
Hansulds’ assertion, the district court did consider the actual use of the easement in
discerning the parties’ intent as to its location. The district court’s reference to floating
easements does not, therefore, make a legal difference unless there is insufficient
evidence to support the district court’s decision as to the location of the implied
easement.

       3. Easement Location

[¶16] We turn now to the evidentiary issue concerning the location of the easement,
keeping in mind that our standard of review directs that we consider the evidence in the
light most favorable to the prevailing party and give that party every reasonable inference
that can fairly and reasonably be drawn from the evidence. Morris, ¶ 12, 227 P.3d at 330.
Lariat presented two options to the district court to locate the easement. First, it proposed
an easement over the entire southerly one hundred feet of the Hansulds’ property as set
out in the Access Agreement. In the alternative, Lariat provided evidence demonstrating
the path large trucks typically used when traversing the Hansulds’ property. The
Hansulds presented their own evidence of the path of smaller trucks through their
property.

[¶17] The district court meticulously discussed the evidence presented at the hearing in
its decision letter. To begin, the district court noted the LLC and Lariat had entered into
the Access Agreement which provided Lariat an easement over the southerly 100 feet of
the Hansulds’ property. Although the Access Agreement did not create a valid interest in
land, we recognized in Hansuld I, ¶ 19, 81 P.3d at 219, that it was evidence of the parties’
intent that Lariat would have access through the Hansulds’ property. The Hansulds do
not direct us to any authority which states that, when an express easement fails but the
dominant owner is entitled to access under an implied easement, the document setting out
the express agreement should be disregarded altogether. Indeed, that would seem to be
antithetical to ascertaining the conveying parties’ intent. In the end, the district court
took the Access Agreement into account, but it also considered evidence that showed the
original parties did not use the entire 100 foot area and determined Lariat was not entitled
to an easement over the whole area.


                                             6
[¶18] After rejecting Lariat’s claim to the full 100 foot easement set out in the Access
Agreement, the district court turned to the evidence offered in support of Lariat’s
alternative access and the Hansulds’ proposal for the access easement. By attempting to
grant the 100 foot easement, the LLC obviously intended that Lariat have a generous area
for access. The historic need for adequate access is evident because, like Lariat, its
predecessor also serviced large diesel trucks and used a portion of the property which
would eventually belong to the Hansulds to maneuver the trucks into the diesel service
business. The trial evidence included Exhibit S-1, which was a stipulated compilation of
information from earlier proceedings between Lariat and the Hansulds. Exhibit S-1
indicated that Mr. Piel had previously testified it was not uncommon for customers of the
diesel service business to arrive at the shop with large semi-truck combinations, including
three parts: a tractor, a semi-trailer, and a pup.3

[¶19] Lariat also presented evidence showing that Wyoming law allows for a single
tractor to pull two trailers whose maximum combined length is 81 feet. Mr. Piel testified
that the typical tractor is 20 to 25 feet long, making a three-part combination over 100
feet long. Mr. Piel described the difficulties associated with not having enough room to
maneuver the large trucks because the Hansulds had limited Lariat’s use of the easement
area. Given Lariat took over the diesel truck business that had operated on the property
when the common owner had it and the truck business used the adjacent property for
access, it is a reasonable inference that the historical use included sufficient area for the
large diesel trucks to maneuver.

[¶20] Although the district court recognized Lariat’s need for a sufficient area for truck
access, it also discussed the trial evidence that the actual use of the easement was more
limited than Lariat suggested. For example, at different times large commercial signs had
been located in the easement area, preventing the trucks from using a portion of it. The
district court also considered the fact that the Hansulds’ property had historically been,
and continued to be, used to display various types of vehicles for sale.

[¶21] Mr. Hansuld testified as to his observations of the truck traffic on the easement
area. He provided photographs of an 85 foot long truck traversing his property. One of
the Hansulds’ witnesses, Ryan Waterbury, is a civil engineer who works for the
Hansulds’ electric business. He set up a camera and also personally observed the traffic
on the easement over a three-week period in 2011. He testified the traffic through the
easement area was mostly smaller trucks and cars, although he also witnessed a WB-67
truck using the access route. A WB-67 truck is a tractor with a 53 foot trailer, making a
total wheel base of 67 feet. Mr. Waterbury testified the WB-67 truck is the most

3
 According to the United States Department of Transportation on-line dictionary, a pup is a short trailer
used     in    combination       with     another    semi-trailer  to   create    a     twin     trailer.
http://www.rita.dot.gov/bts/dictionary/list.xml?search=pup&letter=&=Go.


                                                   7
common on the road. He stated, however, that he did not know whether WB-67 vehicles
were the only size of trucks Lariat serviced.

[¶22] Both parties presented expert engineering testimony as to the required space for
different size trucks to negotiate the access area.4 Civil engineer, Eric Saul, testified on
behalf of Lariat and presented a proposal for access. Mr. Saul had worked for the
Wyoming Department of Transportation (WYDOT) and also as a private highway and
street designer. In developing his proposal, Mr. Saul used the WYDOT Access Manual
and design standards for driver access and approaches and assumed tractor-trailer
combinations of 100 feet would traverse the easement. This assumption was in
accordance with Lariat’s use of the easement area and, considering that Lariat took over
the common owner’s diesel truck business, it is reasonable to infer it would have used the
area similarly. Mr. Saul also assumed that the trucks, for safety reasons, should maintain
their own lanes of travel when entering and exiting the property from the highway.
Given this information, Mr. Saul’s proposal included a highway approach of 58.5 feet
and a travel way that varied in size but narrowed to 35.2 feet at the point where it crossed
through the fence into Lariat’s property.

[¶23] The Hansulds also provided expert witness testimony. Lewis James is a
professional civil engineer with experience in site plan development. Mr. James oversaw
the pathway analyses performed by an engineering technician who works for his
company, John Bryson. Based upon Mr. Waterbury’s recommendation, Mr. Bryson used
a WB-67 truck for most of his analyses. The Hansulds’ experts’ final recommendation
included a 40 foot approach and a 40 foot travel way. 5 Their proposal included the
assumptions that the longest legal truck (tractor and trailer combination) in Wyoming was
85 feet and that the trucks had to stay within the existing 40 foot curb cut when entering
or leaving the highway. Their proposal allowed the trucks to encroach on other lanes of
traffic when turning into and out of the property. It was established, during the trial, that
the Hansulds’ experts’ assumption about the maximum length of a legal tractor-trailer
combination in Wyoming was incorrect, and, in fact, the law allows tractor-trailer
combinations of over 100 feet. When confronted with that information, Mr. Bryson
testified that a longer truck could also maneuver through the 40 foot easement.

[¶24] After considering the trial evidence including the Access Agreement and the
evidence about the actual use of the easement area based on the types of trucks that
access Lariat’s (and its predecessor’s) diesel truck service business, the district court
concluded the proposal suggested by Lariat best reflected the parties’ intentions.
Although the district court found all of the expert testimony to be credible, it ruled Mr.
4
    A truck’s pathway when performing turns was referred to by the parties and witnesses as a “sweep.”
5
  The Hansulds also presented a separate recommendation which would have narrowed the easement at
the fence between the two properties to allow for installation of a 25 foot locked gate. There is no
argument on appeal that the district court erred by rejecting that proposal.


                                                     8
Saul’s was the most convincing because it accurately reflected the parties’ actual use of
the property. The district court provided the following comparison of the expert
witnesses’ testimony:

                     Mr. James, Mr. Waterbury, and Mr. Bryson all
              admitted their access models rested on an initial faulty
              assumption that truck and trailer combinations in Wyoming
              have a maximum length of 85 feet. When reviewing the
              merging traffic lanes on those models, which were arbitrarily
              chosen by Mr. Bryson, they seem to minimize the scope of
              the easement by having trucks travel across lanes of traffic in
              order to enter, or exit from, the Hansulds’ lot. For example,
              Exhibit 26-1’s Exhibit D has a truck crossing from an exterior
              lane, into an interior lane, and into a turning lane in order to
              turn wide enough to enter into the Hansulds’ suggested 40
              foot entrance. These wide turns and minimization of the
              easement, as Mr. Saul’s testimony reflects, forces Lariat’s
              truck customers to engage in risky lane changes and turning
              models. It is then likely Lariat’s customers would not use the
              access easement suggested by the Hansulds, because doing so
              would require them to perform risky driving maneuvers. A
              wider entrance, as seen in Lariat’s proposal, would allow
              trucks to make tighter turns into the Hansulds’ lot. The Court
              finds the Hansulds’ proposal runs contrary to the
              acknowledged use and purpose of the access agreement—
              providing Lariat’s customers alternative access to that
              business.

[¶25] Lariat’s alternative allowed for the generous access envisioned in the Access
Agreement but reduced the easement area by taking into account the actual use. The
district court further restricted Lariat’s proposed access by narrowing it to accommodate
the Hansulds’ and their predecessors’ historic use of the property to display vehicles for
sale. Contrary to the Hansulds’ assertions on appeal, it is clear the district court took into
consideration the actual use of the easement prior to severance. Applying our standard of
review, it is appropriate to infer that Lariat’s predecessor used the easement in the same
way as Lariat, given it operated the same type of business and used the Hansulds’
property for access. Although, in some respects, the district court recited the wrong legal
standard, its actual analysis properly focused on the parties’ intent as reflected in the
actual use of the easement area.

[¶26] The Hansulds also argue that the district court’s decision did not adequately take
into account the historic 40 foot curb cut. At the time of the trial and apparently for some
time earlier, the curb cut from the highway had been 40 feet. The district court’s decision


                                              9
included a 58.5 foot approach from the highway to make the access easier for truck
traffic. The Hansulds provided evidence that the typical curb cut in the WYDOT access
manual was 40 feet. Mr. Saul stated that the longer trucks could not access the Hansuld
property by just using the 40 foot curb cut without swerving into other lanes of traffic. In
other words, the longer vehicles could not stay completely within their lane of traffic
without running over the curb when entering or leaving the Hansulds’ property. Mr. Saul
stated that his experience and conversations with WYDOT indicated the curb cut could
be altered to accommodate the traffic, if necessary. The district court’s decision properly
determined the usual path for large trucks that had historically used the access easement
and its decision to order an easement which included an approach larger than the typical
40 foot curb cut was not erroneous.6

[¶27] Finally, the Hansulds maintain that “[t]he enlargement of the curb cut to 58.5 feet
from 40 feet easily absorbs the existing business sign.” Thus, they argue, the district
court’s chosen easement does not reflect the actual use of the property, which included
the placement of the large commercial sign. The existing sign was constructed by Petley
in the state right-of-way, after he acquired the property in 1996. We note that, contrary to
the Hansulds’ assertion, the sign itself is not, and never has been, located as close to the
highway as a curb cut for the obvious reason that it would impede all traffic.

[¶28] The Hansulds do not direct us to any evidence demonstrating exactly how the
district court’s chosen easement pathway affects the existing sign. Instead, they focus on
some photographs that were admitted into evidence at trial, claiming they show that the
district court’s ruling expanding the highway approach will interfere with the sign. The
photographs show a car parked parallel with the street. The back of the car is next to the
sign standards and the front of the car is near the end of a fence that looks like it lines up
with the existing curb cut. The reasonable inference from this photograph is that the
current sign sits approximately one car length from the curb cut. We do not know the
length of the car; nor do the Hansulds directly tie this photographic evidence or any
specific measurements to the district court’s chosen pathway. Although the exhibits
showing the parties’ proposals, the district court’s chosen pathway and the photographs
are included in the record on appeal, the record does not clearly explain where the district
court’s chosen pathway actually would be in relation to the existing sign. Furthermore,
and perhaps more importantly, at the time of Lariat’s acquisition of the property from the
LLC, the current sign did not exist. There was a different sign on the property
advertising “Cummins Diesel” for the truck servicing business and it was further away
from the current curb cut.

[¶29] We do know from the trial evidence that large trucks have historically entered and
exited the property without interfering with either sign, and according to Mr. Saul, those
trucks could not stay within the current curb cut. Thus, it is not necessary for the

6
    Obviously, our ruling does not bind WYDOT in any way.


                                                 10
approach to be restricted to the current 40 feet in order to accommodate the historical
layout, including the signs. In order to prevail on appeal, the Hansulds must “overcome
the onerous burden of persuading this Court that the district court’s findings are clearly
erroneous.” Keever v. Payless Auto Sales, Inc., 2003 WY 147, ¶ 14, 79 P.3d 496, 500
(Wyo. 2003), citing Maycock v. Maycock, 2001 WY 103, ¶ 11, 33 P.3d 1114, ¶ 11 (Wyo.
2001). The Hansulds have not met their burden of clearly showing that the district
court’s chosen pathway would actually interfere with the current sign. Additionally,
given the original Cummins Diesel sign was further away than the current sign from the
curb cut, the reasonable inference is that the district court’s chosen easement path would
not interfere with the area where the sign was located at the time of severance. The
Hansulds simply have not demonstrated that the district court’s final decision was either
clearly erroneous or that it erred as a matter of law.

[¶30] Affirmed.




                                           11